DETAILED ACTION
	Claims 1-15, 27-28, 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIMS WITHDRAWN FROM CONSIDERTATION
	It is noted that claims 27, 28 and 30 depend on claim 18.  However, claim 18 has been cancelled by the 4/21/2020 amendment to the claims.  Since claims 27, 28 and 30 are dependent on a cancelled claim, they cannot be properly considered at this time.  Correction of claims 27, 28 and 30 is required before they can be further considered.

Election/Restriction
This application contains claims directed to the following patentably distinct species of protein components of an adaptive immune response that is targeted by the gRNA (e.g., see claims 1, 15);
i) β2M,
ii) HLA-A,
iii) HLA-B,
iv) HLA-C,
v) CD28,
vi) CD80,
vii) CD86,

ix) ICOSLG,
x) OX40L,
xi) IL12, and
xii) CCR7.
The species are independent or distinct because they are structurally and functionally distinct, and are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-15 are generic.

This application contains claims directed to the following patentably distinct species of adaptive immune responses (e.g., see claim 2);
i) MHC I,
ii) MHC II, and
iii) TCR, and
iv) costimulatory molecule.
The species are independent or distinct because they are structurally and functionally distinct, and are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.


This application contains claims directed to the following patentably distinct species of protein components of an adaptive immune response of the second spacer sequence (e.g., see claim 13);
i) β2M,
ii) HLA-A,
iii) HLA-B,
iv) HLA-C,
v) CD28,
vi) CD80,
vii) CD86,
viii) ICOS,
ix) ICOSLG,
x) OX40L,
xi) IL12, and
xii) CCR7.
The species are independent or distinct because they are structurally and functionally distinct, and are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.


This application contains claims directed to the following patentably distinct species of nucleic acid sequence repeats (e.g., see claim 14);
i) SEQ ID NO: 18,
ii) SEQ ID NO: 80, and
iii) SEQ ID NO: 81.
The species are independent or distinct because they are structurally and functionally distinct sequences, and are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-15 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(b) the prior art applicable to one species would not likely be applicable to another species; and,

(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635